EXHIBIT 10.4

 

CUSTODIAL AND SECURITY AGREEMENT

 

THIS CUSTODIAL AND SECURITY AGREEMENT (this “Agreement”) is made as of
December 28, 2005, by and among North American Technologies Group, Inc., a
Delaware corporation with an address at 14315 West Hardy Road, Houston, TX 77060
(the “Company”), the purchasers signatory hereto (each individually, a
“Purchaser,” and collectively, the “Purchasers”), and Feldman Weinstein LLP, ,
as custodial agent for and for the benefit of the Purchasers, with an address at
420 Lexington Avenue, Suite 2620, New York, New York 10170 (the “Custodian”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Securities Purchase Agreement referred to in the first recital.

 

W I T N E S S E T H:

 

WHEREAS, the Company and each Purchaser has entered into the Securities Purchase
Agreement of even date herewith (the “Purchase Agreement”), pursuant to which
the Purchasers are purchasing the Company’s 7% Convertible Debentures due
December 31, 2006 (collectively, the “Debentures”) and Warrants; and

 

WHEREAS, in order to induce the Purchasers to enter into the Purchase Agreement
and to purchase the Debentures, and as a condition precedent thereto, the
Company has agreed to secure the payment and performance of its obligations
under the Purchase Agreement, the Debentures, this Agreement and the other
Transaction Documents by granting to the Purchasers a first priority security
interest in certain of the cash proceeds from the sale of the Debentures; and

 

WHEREAS, the Company and the Purchasers have requested that the Custodian hold
the gross cash proceeds from the sale of the Debentures for the benefit of the
Purchasers, as secured parties, in accordance with the terms hereof;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Closing.

 

(a) Upon the Custodian’s receipt from the Purchasers of, in the aggregate,
$5,000,000 into its escrow account (the “Escrow Account”), together with each
Purchaser’s executed counterparts of this Agreement, the Purchase Agreement and
the Registration Rights Agreement, the Custodian shall telephonically advise the
Company, or the Company’s designated attorney or agent, of its receipt of such
funds and such documents.



--------------------------------------------------------------------------------

(b) Wire transfers to the Custodian shall be made as follows:

 

STERLING NATIONAL BANK

622 3RD AVENUE

NEW YORK, NY 10017

ACCOUNT NAME: FELDMAN WEINSTEIN LLP

ABA ROUTING NO: 026007773

ACCT NO: 0814180101

REMARK: NATK/[FUND NAME]

 

(c) The Company, upon receipt of the telephonic notice described in Section 1(a)
above, shall deliver to the Custodian the certificates representing the
Debentures and the Warrants to be issued to each Purchaser at the Closing
together with:

 

(i) a counterpart of the Registration Rights Agreement, as amended and restated,
duly executed by the Company;

 

(ii) a counterpart of the Purchase Agreement, duly executed by the Company; and

 

(iii) a counterpart of this Agreement, duly executed by the Company.

 

(d) In the event that the foregoing items have not been delivered to the
Custodian by the Company within five (5) Trading Days after the Custodian has
received all of the Subscription Amounts (net of any permitted deductions
pursuant to the Purchase Agreement), then each Purchaser shall have an
independent and separate right to demand and receive the return of its
Subscription Amount.

 

(e) Once the Custodian receives all of the items required to be delivered
hereunder, it shall wire $1,500,000 of the gross proceeds raised pursuant to the
Purchase Agreement per the written instructions of the Company as provided in
Section 2(b) and the remaining balance (the “Secured Proceeds”) shall be
initially transferred into a separate non-interest bearing custodian deposit
account of the Custodian (the “Custodial Account”). Thereafter, the Custodial
Account shall be maintained by the Custodian in accordance with the terms of
this Agreement and may be invested, if possible, in an interest-bearing
government securities or commercial money market fund made available by the
Custodian’s bank or as otherwise directed in a writing executed by the Company.
The Custodian, by its execution and delivery of this Agreement, hereby agrees to
accept receipt of the Secured Proceeds and to hold such proceeds for the benefit
of the Purchasers, as secured parties.

 

(f) After transferring the Secured Proceeds into the Custodial Account, the
Custodian shall then arrange to have originals or counterpart originals of the
Purchase Agreement, the Warrants, the Debentures, the Registration Rights
Agreement, and this Agreement delivered to the appropriate parties.



--------------------------------------------------------------------------------

(g) The Custodian shall hold the Secured Proceeds in the Custodial Account, for
the benefit of each Purchaser, and not release such proceeds except as provided
herein.

 

(h) The parties hereto acknowledge that there may be a second closing pursuant
to Section 2.4 of the Purchase Agreement, in the amount of $1,500,000, to be
closed in the manner set forth therein. Such proceeds, if any, shall also be
deposited in the Custodial Account and be part of the Secured Proceeds, and
shall be disbursed in the same manner as all other Secured Proceeds.

 

2. Release of Secured Proceeds.

 

(a) Release Upon Voluntary Conversion of Debentures. Each Purchaser shall be
deemed to have funded to the Company an amount (such Purchaser’s “Pro Rata
Amount”) equal to the amount distributed by the Custodian to the Company
hereunder multiplied by a fraction, the numerator of which is the amount of
Debentures such Purchaser has agreed to purchase pursuant to the Securities
Purchase Agreement and the denominator of which is the aggregate amount of
Debentures all Purchasers have agreed to purchase pursuant to the Securities
Purchase Agreement. Upon the conversion by a Purchaser of all or part of the
principal amount of the Debenture(s) held by such Purchaser in excess of
Purchaser’s Pro Rata Amount (the “Converted Principal Amount”), such Purchaser
and the Company shall promptly thereafter execute a joint certificate to the
Custodian certifying that such Converted Principal Amount has been converted by
the Purchaser (a “Conversion Certificate”, such release upon Conversion shall be
a “Conversion Release” and such date of a Conversion Release shall be the
“Conversion Release Date”). Promptly after its receipt of a Conversion
Certificate, the Custodian shall release out of the Secured Proceeds to the
account specified in the written instructions of the Company, an amount equal to
the Converted Principal Amount.

 

(b) Release on Instruction. At any time prior to the Custodian receiving a
notice from a Purchaser pursuant to Section 2(c)(i) or 2(c)(ii), upon the
Company delivering to the Custodian a certificate of the Company requesting a
release of funds which certificate shall be executed by Scott Kaufman and Goh
Yong Siang, the Custodian shall be obligated to provide the requested funds to
the Company out of the Secured Proceeds (not to exceed $6,500,000 in the
aggregate) no later than three (3) Business Days after the receipt by the
Custodian of the Company’s request for additional proceeds. Upon fulfillment of
the foregoing conditions, the Custodian shall release, to the account of the
Company that portion of the Secured Proceeds specified in the Company’s request
for funds. If less than all of the Secured Proceeds are released, the remaining
amount, for purposes of calculating each Purchaser’s rights hereunder, shall be
re-allocated according to such Purchaser’s pro rata portion.

 

(c) Release Upon an Event of Default.

 

(i) If, on the Maturity Date of the Debentures (as defined in the Debenture),
any Debentures shall remain unpaid, then upon receipt by the



--------------------------------------------------------------------------------

Custodian of a written notice from a Purchaser holding such Debentures
certifying that such Debentures remain unpaid, the Custodian shall release to
such Purchaser its pro rata portion of the Secured Proceeds remaining in the
Custodial Account relating to such Purchaser (but not more than the amount due
under such Debentures then held by such Purchaser and amounts due under the
Purchase Agreement to such Purchaser), and such Secured Proceeds shall be
applied to reduce amounts due and owing to such Purchaser with respect to the
Debentures and the Purchase Agreement as follows: first, to the payment of fees
and expenses including liquidated damages; second, to interest payable in cash
with respect to the Debentures; and third, to the outstanding principal under
the Debentures.

 

(ii) At any time after the occurrence of an Event of Default, any Purchaser may,
at its option, deliver a certificate to the Custodian and the Company specifying
the nature of the Event of Default. If, within ten days after its receipt of
such certificate, the Custodian shall not have received written notice from the
Company that it disputes the occurrence of such Event of Default, then the
Custodian shall release to such Purchaser such Purchaser’s pro rata portion of
the Secured Proceeds remaining in the Custodial Account. In the event that the
Company does deliver a timely notice to the Custodian and the Purchaser that it
disputes such determination, then such dispute shall be resolved between the
Company and the Purchaser by arbitration conducted as follows: the arbitration
shall be conducted in New York, New York, before an arbitration panel of three
arbitrators, one of whom shall be selected by the Purchaser, one of whom shall
be selected by the Company, with the remaining arbitrator to be agreed upon by
the first two. The arbitration shall be conducted in accordance with the
commercial arbitration rules of the American Arbitration Association then in
effect. Any arbitration decision or award shall be final and conclusive as to
the parties to this Agreement and their successors and assigns; judgment upon
such decision or award may be entered in any competent court. In the event that
the arbitration shall be decided in favor of the applicable Purchaser, then upon
delivery of a written copy of such decision by the Purchaser to the Custodian,
the Custodian shall promptly release the Purchaser’s pro rata portion of the
remaining Secured Proceeds to the Purchaser.

 

(iii) If the Company has not executed an agreement with Union Pacific Railway
Company as described in Section 5.9 of the Purchase Agreement on or before
February 15, 2006, any Purchaser may demand the return of their Pro-Rata Amount
of the Custodial Account in a writing addressed to the Custodian.



--------------------------------------------------------------------------------

3. Security Agreement.

 

(a) Grant. The Company hereby unconditionally and irrevocably grants to the
Purchasers, to secure the payment and performance in full when due of all of the
Obligations (as said term is defined below), a continuing first priority
security interest in, and so pledges and assigns to the Purchasers all of, the
Custodial Account, the Secured Proceeds and any interest that accrues thereon
(“Collateral”). “Obligations” means all present and future indebtedness,
obligations, covenants, duties and liabilities of any kind or nature of the
Company to the Purchasers (or any of them) under this Agreement, the Debentures
and the other Transaction Documents, in each case whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others. Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts that constitute part of the Obligations and would be owed by the
Company to the Purchasers under the Transaction Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Company or any of the
Company’s Subsidiaries.

 

(b) Further Assurances. The Company agrees that at any time and from time to
time, at the expense of the Company, the Company shall promptly execute and
deliver all further instruments, documents and/or control agreements and take
all further action, that may be necessary or desirable, or that the Purchasers
may reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable any Purchaser to exercise
and enforce its rights and remedies hereunder with respect to any of the
Collateral.

 

(c) Rights and Remedies. At any time after the occurrence of an Event of
Default, and without any other notice to or demand upon the Company, the
Purchasers shall have, in any jurisdiction in which enforcement hereof is
sought, in addition to all other rights and remedies, the rights and remedies of
a secured party under the Uniform Commercial Code in effect from time to time in
the State of New York (the “UCC”) and any additional rights and remedies which
may be provided to a secured party in any applicable jurisdiction.

 

(d) Power of Attorney. The Company hereby irrevocably constitutes and appoints
the Purchasers, and each of them, and any officer, partner, member or agent
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the name, place
and stead of the Company or in their own names, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or useful to
accomplish the purposes of this Agreement and, without limiting the generality
of the foregoing, hereby gives said attorneys the power and right, on behalf of
the Company, without notice to or assent by the Company, at any time after the
occurrence of an Event of Default, to sell, transfer, pledge, make any agreement
with respect to or otherwise dispose of or deal with any of the Collateral in
such manner as is consistent with the UCC and as fully and completely as though
the Purchasers were the absolute owners thereof for all purposes, and to do, at
the Company’s expense, at any time or from time to time, all acts and things
which the Purchasers deem necessary or useful to protect, preserve or realize
upon the Collateral and the security interest of the



--------------------------------------------------------------------------------

Purchasers therein, in order to effect the intent of this Agreement, all at
least as fully and effectively as the Company might do.

 

(e) Intentionally Omitted.

 

(f) Marshalling. All rights and remedies of the Purchasers hereunder and in
respect of the Collateral and other assurances of payment shall be cumulative
and in addition to all other rights and remedies, however existing or arising.
To the extent that it lawfully may, the Company hereby agrees that it will not
invoke any law relating to the marshalling of assets which might cause a delay
in or impede the enforcement of the rights and remedies of the Purchasers under
this Agreement, the Debentures, the other Transaction Documents or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and to the extent that it
lawfully may, the Company hereby irrevocably waives the benefits of all such
law.

 

(g) No Waiver, etc. The Purchasers shall not be deemed to have waived any of
their rights or remedies in respect of the Obligations or the Collateral unless
such waiver shall be in writing and signed by the Purchasers. No delay or
omission on the part of the Purchasers in exercising any right or remedy shall
operate as a waiver of such right or remedy or any other right or remedy. A
waiver on any one occasion shall not be construed as a bar to or waiver of any
right or remedy on any future occasion. All rights and remedies of the
Purchasers with respect to the Obligations or the Collateral, whether evidenced
hereby or by any other document or instrument, shall be cumulative and may be
exercised singularly, alternatively, successively or concurrently at such time
or at such times as the Purchasers deem expedient.

 

(h) Certain Defined Terms. Terms used in this Section 3 but not otherwise
defined in this Agreement that are defined in the UCC (as such term is
hereinafter defined) shall have the respective meanings given such terms
therein; provided, however, that if a term is defined in Article 9 of the UCC
differently than in another Article of the UCC, then such term shall have the
meaning specified in Article 9. “UCC” means the Uniform Commercial Code in
effect from time to time in the State of New York.

 

4. Conditions to Custodian’s Duties. The acceptance by the Custodian of its
duties as such under this Agreement is subject to the following terms and
conditions, which all of the parties to this Agreement hereby agree shall govern
and control with respect to the rights, duties, liabilities and immunities of
the Custodian:

 

(a) The Custodian is not a party to, nor is it bound by, any other agreement by
which the other parties hereto may be bound (whether or not it has knowledge of
such), other than as expressly herein set forth.

 

(b) The Custodian shall be protected in acting upon any written notice, request,
waiver, consent, receipt or other document which the Custodian, in good faith,
believes to be genuine and what it purports to be. No waiver or any breach of
any covenant or provision herein contained shall be deemed a waiver of any
preceding or



--------------------------------------------------------------------------------

succeeding breach thereof, or of any other covenant or provision herein
contained. No extension of time for performance of any obligation or act shall
be deemed an extension of the time for performance of any other obligation or
act. If the Custodian reasonably requires other or further instruments in
connection with this Agreement or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

 

(c) The Custodian shall be indemnified and held harmless by the Company and the
Purchasers, jointly and severally, from and against any and all loss, expense,
fees (including attorneys’ fees) and damages that may be incurred by the
Custodian as a result of its agreeing to act in such capacity and its
performance of this Agreement. The Custodian shall not be obligated to any party
for any error in judgment or for any act done or steps taken or omitted by it in
good faith, or for any mistake of fact or law, or for anything which it may do
or refrain from doing in connection therewith, except as a result of its own
gross negligence or willful misconduct. This indemnity includes the costs of
enforcing the indemnification (including attorneys’ fees).

 

(d) The Custodian may consult with or retain legal counsel in connection with
any dispute or question as to the construction of any of the provisions hereof
or with regard to its duties and shall be held harmless and protected by the
Company and the Purchasers in acting in good faith in accordance with the
instructions of such counsel. Such counsel’s fees and expenses shall be paid as
set forth in Section 4(f) hereof. The Custodian may represent itself at its
usual rates.

 

(e) The Custodian shall not be responsible or liable for the default or
misconduct of its agents, attorneys or employees, if they are selected with
reasonable care.

 

(f) The Company will pay the Custodian’s fees (at the Custodian’s customary
hourly rate for legal services) and out-of-pocket disbursements for time spent
in performing its duties under this Agreement, and if any of Custodian’s
invoices are not paid in full within 30 days, the Custodian is directed to pay
itself directly from the Custodial Account; provided that if fees are taken
directly from the Custodial Account by the Custodian, the Purchasers shall have
no claim against the Custodian for such funds but shall have a claim against the
Company for reimbursement. The Company shall promptly replenish any funds that
are disbursed to the Custodian from the Custodial Account.

 

(g) The Custodian shall have no obligation to seek to maximize the rate of
interest on the Secured Proceeds, and shall be without liability to any person
in respect thereof.

 

(h) No modification of this Agreement shall, without the consent of the
Custodian and all other parties hereto, modify the provisions of this Agreement
relating to the duties, obligations or rights of the Custodian. This Agreement
is the final expression of, and contains the entire agreement between, the
parties with respect to the subject matter hereof and supersedes all prior
understandings with respect thereto.



--------------------------------------------------------------------------------

5. Conflict with Respect to Collateral.

 

(a) In the event that the Custodian at any time receives or becomes aware of
conflicting demands or claims with respect to the Collateral, this Agreement or
its duties hereunder, the Custodian shall have the right to discontinue and
refrain from any and all activities on its part under this Agreement or in
connection herewith until such conflict is resolved to its satisfaction.

 

(b) The Custodian shall have the further right to commence or defend any action
or proceedings for the determination of such conflict. The Company and the
Purchasers jointly and severally agree to pay all costs, damages, judgments and
expenses, including reasonable attorneys’ fees, suffered or incurred by the
Custodian in connection with or arising out of this Agreement and the
transactions described herein in the event of bona fide conflicting claims or
demands, including, but without limiting the generality of the foregoing, a suit
in interpleader brought by the Custodian. In the event that the Custodian files
a suit in interpleader, it shall thereupon be fully released and discharged from
all further obligations to perform any and all duties or obligations imposed
upon it by this Agreement (except it may not release the Collateral except as
designated by the court).

 

6. Acknowledgement. All parties hereto agree that the Custodian is counsel for
Midsummer Capital, LLC (“Midsummer”) and shall be entitled to represent
Midsummer with respect to the Purchase Agreement and the transactions
contemplated thereunder; and the Company and each other Purchaser hereby waives
any right or claim to object to such legal representation by Custodian of
Midsummer in connection with this transaction.

 

7. Resignation of Custodian. The Custodian may at any time resign hereunder by
giving written notice of its resignation to the Company and the Purchasers, at
least ten (10) days prior to the date specified for such resignation to take
effect, and upon the effective date of such resignation, all property then held
by the Custodian hereunder shall be delivered by it to such Person as may be
designated by the Company and the Purchasers, in writing, whereupon all the
Custodian’s obligations hereunder shall cease and terminate. If no such Person
shall have been designated by such date, all obligations of the Custodian
hereunder shall, nevertheless, cease and terminate. The Custodian’s sole
responsibility thereafter shall be to keep safely all property then held by it
and to deliver the same to a Person designated by the parties hereto or in
accordance with the directions of a final order or judgment of a court of
competent jurisdiction, or to file a suit in interpleader as provided in
Section 5 above.

 

8. Interest on Secured Proceeds. The Custodian shall have no obligation to any
party to maintain any level of interest on the Secured Proceeds. In the absence
of an Event of Default, all accrued interest, if any, shall be payable to the
Company or its assignees at the direction of the Company when actual paid.

 

9. Successors and Assigns. The Purchasers may assign their rights hereunder in
connection with the transfer of Debentures. The Company may not assign its
rights under this Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, administrators,
successors and permitted assigns.



--------------------------------------------------------------------------------

10. Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, AND THE
PARTIES AGREE AND CONSENT TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE
COURTS LOCATED IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING
HEREUNDER, AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED
(WHICH SHALL CONSTITUTE “PERSONAL SERVICE”). THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

11. Amendment. No provision of this Agreement may be amended or waived without
the prior written consent of the Company and all the Purchasers; provided,
however, that any provision relating to the duties, obligations and rights of
the Custodian shall in addition require the approval of the Custodian, as
provided in Section 4 above.

 

12. Notices. All notices or other communications between the parties
contemplated under, or relating to, this Agreement shall be in writing, shall be
signed by each person giving such notice or communication, and shall be
delivered by hand, reputable overnight courier or by certified mail, return
receipt requested, to the parties at their respective addresses set forth in the
Securities Purchase Agreement or to such other address as to which the sending
party has received written notice in accordance with this Section 12.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Custodial and
Security Agreement as of the day and year first above written.

 

NORTH AMERICAN TECHNOLOGIES GROUP, INC.

By:

  /s/    HENRY W. SULLIVAN        

Name:

  Henry W. Sullivan

Title:

  President CUSTODIAN:

By:

  /s/    JOSEPH SMITH        

Name of Investing Entity:

 

Sponsor Investments, LLC

By:

 

Herakles Investments, Inc., Managing Member

Signature of Authorized Signatory of Investing Entity: /s/

Name of Authorized Signatory:

   

Title of Authorized Signatory:

   



--------------------------------------------------------------------------------

Name of Investing Entity: Crestview Capital Master, LLC
Signature of Authorized Signatory of Investing Entity:      /s/    DANIEL
WARSH        

Name of Authorized Signatory:

  Daniel Warsh

Title of Authorized Signatory:

    Name of Investing Entity: Midsummer Investment Ltd.
Signature of Authorized Signatory of Investing Entity:     /s/    MICHEL A.
AMSALEM        

Name of Authorized Signatory:

  Michel A. Amsalem

Title of Authorized Signatory:

   

Name of Investing Entity: Islandia, LP

    Signature of Authorized Signatory of Investing Entity:     /s/

Name of Authorized Signatory:

   

Title of Authorized Signatory:

   